Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 - 10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a hook device comprising the holding surface is formed on a part of the rotating shaft (41), and is not formed on another part of the rotating shaft, and an abutting amount of the elastic piece (30) against the holding surface of the rotating shaft in the stored state of the hook member (40) is larger than an abutting amount of the elastic piece against the holding surface of the rotating shaft in the raised state of the hook member in combination with the other structural elements of Claim 1. With regards to Claim 3, the reasons for allowance are evident of record, i.e. see the last Office action mailed on August 20, 2021 (page 4). With regards to Claim 6, the prior art does not teach or suggest a hook device comprising the pair of the elastic pieces (30) extend toward a flat surface of the attached member (1), and the rotating shaft (41) is disposed between the pair of elastic pieces (30) in combination with the other structural elements of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



	/R.D./          Examiner, Art Unit 3677                                                                                                                                                                                              

/Robert Sandy/          Primary Examiner, Art Unit 3677